department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number info release date conex-112633-03 cc tege eoeg et2 uil attention dear i am responding to your letter dated date to mr floyd williams director office of legislative affairs on behalf of your constituent mr mr asked whether the exclusion from income for combat_zone compensation provided in sec_112 of the internal_revenue_code the code applies to outpatient hospitalization unfortunately the hospitalization exclusion applies to inpatient care only sec_1_112-1 and of the income_tax regulations an individual is hospitalized only until the date he or she is discharged from the hospital thus compensation earned while serving outside a combat_zone during a period of outpatient services is not eligible for the exclusion however mr for the period he served in the combat_zone plus another days sec_7508 of the code the deadlines that are postponed under sec_7508 include qualifies for a postponement of certain time-sensitive deadlines c c c c filing and paying income taxes filing claims for refunds bringing a refund_suit filing a petition with the u s tax_court ’ federal_income_tax return would for example the deadline for filing mr have been date however under this section of the code the filing deadline would be postponed days from the date he concluded his service in the combat_zone the postponement would include any period of continuous qualified_hospitalization for an injury received while serving in the combat_zone therefore if mr was admitted to a hospital upon leaving the combat_zone the 285-day postponement would not begin until he left the hospital being an outpatient however would not qualify as continuous hospitalization conex-112633-03 i hope this information is helpful i apologize for the incorrect advice mr received when he contacted the irs previously if you have any questions please contact me or at sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
